     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                  _______________________

JOSUE ISAAC RODAS GODINEZ,

               Petitioner,

       v.                                                          No. 2:20-cv-466 KWR/SMV

UNITED STATES IMMIGRATION
AND CUSTOMS ENFORCEMENT,
COREY PRICE, DIRECTOR MATTHEW T. ALBENCE,
CHAD WOLF, WILLIAM BARR,
UNITED STATES DEPARTMENT OF JUSTICE,
WARDEN DORA OROZCO,

               Respondents.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon Petitioner’s Motion for Temporary

Restraining Order and Preliminary Injunction, filed May 5, 2020 (Doc. 5). Petitioner requests that

the Court issue a temporary restraining order or preliminary injunction directing Respondents to

release him from the Otero County Processing Center.          This case was transferred to the

undersigned on May 14, 2020, from the Western District of Texas. Having reviewed the parties’

pleadings and the applicable law, the Court finds that Petitioner’s motion is not well-taken and,

therefore, is DENIED.

                                       BACKGROUND

       Petitioner came across the border as an unaccompanied minor. He was transferred to the

custody of the Office of Refugee Resettlement (“ORR”) within the Department of Health and

Human Services. He was placed in an ORR shelter near El Paso, Texas for unaccompanied
      Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 2 of 15



migrant children. When he turned 18, he was transferred to the custody of Department of

Homeland Security and placed in the Otero County Processing Center.

       In June of 2019 an immigration judge terminated removal proceedings against Petitioner

and DHS appealed to the BIA. The appeal is pending.

       Before this case was transferred to the undersigned, Petitioner tested positive for COVID-

19.   Petitioner was asymptomatic for fourteen days.         Petitioner has hypertension which is

apparently controlled with medication.

       This case was originally filed in the Western District of Texas and transferred to the

undersigned for lack of jurisdiction. The Government admits that this Court has jurisdiction over

this matter. Docs. 6, 8 at 7. After Petitioner filed this motion, he filed an amended petition, but it

does not appear that he seeks to withdraw this motion.

       Although this was originally filed as a class action, the amended petition removed the class

action allegations. In his amended petition, Petitioner asserts the following claims:

       Count I: Administrative Procedure Act 5 U.S.C. § 706(2). ICE is violating 8 USC

§1232(c)(2)(B) by failing to consider the least restrictive setting and failing to make alternatives

to detention available to Petitioner.

       Count II: APA: ICE is failing to take action it is required to take under 8 USC §

1232(c)(2)(B).

       Count III: ICE Violation of the Fifth Amendment Right to Due Process for Deprivation

of Liberty.

       This matter was fully briefed on June 11, 2020 and is ready for decision.

                                        LEGAL STANDARD




                                                  2
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 3 of 15



       “[W]hen a temporary restraining order is sought on notice to the adverse party, it may be

treated by the court as a motion for a preliminary injunction.” 13 Moore's Federal Practice § 65.31

(2020); see Fed. R. Civ. P. 65. Respondents received notice of Petitioner’s motion for a temporary

restraining order and filed a response opposing it. The Court, therefore, will treat Petitioner’s

motion as a request for a preliminary injunction.

       “A preliminary injunction is an extraordinary remedy, the exception rather than the rule.”

Mrs. Fields Franchising, LLC v. MFGPC, 941 F.3d 1221, 1232 (10th Cir. 2019) (quoting Free the

Nipple–Fort Collins v. City of Fort Collins, Colo., 916 F.3d 792, 797 (10th Cir. 2019)). To obtain

a preliminary injunction, Petitioner must establish: “(1) a substantial likelihood of prevailing on

the merits; (2) irreparable harm unless the injunction is issued; (3) that the threatened injury

outweighs the harm that the preliminary injunction may cause the opposing party; and (4) that the

injunction, if issued, will not adversely affect the public interest.” Dine Citizens Against Ruining

Our Env't v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (emphasis added) (quoting Davis v.

Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002)). “Because a preliminary injunction is an

extraordinary remedy, the movant's right to relief must be clear and unequivocal.” Id. (quoting

Wilderness Workshop v. U.S. Bureau of Land Mgmt., 531 F.3d 1220, 1224 (10th Cir. 2008)).

       Courts disfavor preliminary injunctions that “exhibit any of three characteristics: (1) it

mandates action (rather than prohibiting it), (2) it changes the status quo, or (3) it grants all the

relief that the moving party could expect from a trial win.” Mrs. Fields Franchising, LLC, 941

F.3d at 1232 (quoting Free the Nipple-Fort Collins, 916 F.3d at 797). Because Petitioner’s request

for immediate release from Otero meets at least two disfavored categories, he faces “a heavier

burden on the likelihood-of-success-on-the-merits and the balance-of-harms factors.” Id.

                                          DISCUSSION



                                                 3
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 4 of 15



       The Court limits its ruling to the arguments raised in Petitioner’s motion for preliminary

injunction. Doc. 5. To the extent Petitioner asserts new claims in his Amended Petition (Doc. 13),

this decision does not address those unraised claims. In the motion, Petitioner (1) requested a Writ

of Habeas Corpus pursuant to § 2241 for violation of his Fifth Amendment due process rights and

(2) asserted that Respondents failed to comply with 8 USC § 1232(c)(2)(B) in violation of the

Administrative Procedures Act. As a remedy, he requests release from detention. For the reasons

stated below, the Court finds that Petitioner has not shown a substantial likelihood of success on

the merits and a preliminary injunction is not appropriate.

I.     Writ of Habeas Corpus under § 2241 for Violation of Petitioner’s Fifth Amendment

Due Process rights.

       Petitioner requests that the Court issued a writ of Habeas Corpus pursuant to § 2241

releasing him from detention for violation of his Fifth Amendment Due Process rights. Petitioner

argues that his “continued detention in conditions that place him at substantial risk of serious

illness or death from COVID-19 violates [his] due process rights under the Fifth Amendment.”

Doc. 5. He also argues that his continued detention in conditions that do not permit social

distancing and do not provide for adequate hygiene, given his vulnerability, violates due process.

       Respondents argue that habeas relief under § 2241 is not available here, because Petitioner

essentially challenges his conditions of confinement. The Court agrees. Petitioner did not address

this legal argument in his reply.

       Habeas relief is only available under § 2241 where the petitioner “is in custody in violation

of the Constitution or laws or treaties of the United States.” “The fundamental purpose of a § 2241

habeas proceeding is to allow a person in custody to attack the legality of that custody, and the

traditional function of the writ is to secure release from illegal custody. Though the Supreme Court



                                                 4
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 5 of 15



has not set the precise boundaries of habeas actions, it has distinguished between habeas actions

and those challenging conditions of confinement.          [The Tenth Circuit] has endorsed this

distinction.” Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012) (internal citations and

quotation marks omitted)

       “It is well-settled law that prisoners who wish to challenge only the conditions of their

confinement, as opposed to its fact or duration, must do so through civil rights lawsuits filed

pursuant to 42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents, 403 U.S. 388, 91 S.Ct.

1999, 29 L.Ed.2d 619 (1971)—not through federal habeas proceedings.” Standifer v. Ledezma,

653 F.3d 1276, 1280 (10th Cir. 2011).

       “In this circuit, a prisoner who challenges the fact or duration of his confinement and seeks

immediate release or a shortened period of confinement, must do so through an application for

habeas corpus. In contrast, a prisoner who challenges the conditions of his confinement must do

so through a civil rights action.” Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir. 2012)

(emphasis added and internal citations omitted). In other words, in the Tenth Circuit a habeas

action is available to challenge the underlying legal basis for detention or the length of detention,

but not conditions of confinement.

       Here, as to his due process claim, Petitioner does not challenge the underlying legal basis

for his custody or the duration of his confinement. Rather, he asserts that the conditions of

confinement are so unlawful as to mandate release. For example, he states his “continued detention

in conditions that place him at substantial risk of serious illness or death from COVID-19 violates

[his] due process rights under the Fifth Amendment.” Doc. 5 at 31-32. Under the binding Tenth

Circuit law cited above, a conditions of confinement claim such as this is not appropriate in a §

2241 habeas action but must be asserted under § 1983 or Bivens. See, e.g., Betancourt Barco v.



                                                 5
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 6 of 15



Price, No. 2:20-CV-350-WJ-CG, 2020 WL 2099890, at *6 (D.N.M. May 1, 2020) (“Accordingly,

the Court finds that Plaintiffs are challenging the conditions of their detention, as opposed to its

fact or duration, which is not appropriate under 28 U.S.C. § 2241.”); See Basri, No. 20-cv-00940-

DDD, slip op. at 9 (“[I]t is the conditions, not the fact of his detention, he is challenging when he

cites the undoubtedly dangerous condition of the spreading COVID-19 disease.”); Codner v.

Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *6 (D. Colo. May 27, 2020) (“As a result,

the Court finds that petitioners attack the conditions of their confinement and not the fact or

duration of their confinement.”)

         Moreover, a number of district courts in the Tenth Circuit have similarly concluded that a

request for release because of COVID-19 is essentially a challenge to conditions of confinement

and therefore habeas relief is not available under § 2241. The Court finds these cases and their

reasoning persuasive. Basri v. Barr, 1:20-cv-00940-DDD, 3–11 (D. Colo., May 11, 2020, cited in

Aguayo v. Martinez, No. 120CV00825DDDKMT, 2020 WL 2395638, at *2 (D. Colo. May 12,

2020); Betancourt Barco v. Price, No. 2:20-CV-350-WJ-CG, 2020 WL 2099890, at *6 (D.N.M.

May 1, 2020) (“Although Plaintiffs are requesting immediate release, they are not challenging the

legality or duration of their detention. At the core of their argument, they contend that the

conditions of their detention at Otero are inadequate to protect them from exposure to COVID-

19”); Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *4 (D. Colo. May 27,

2020).

         The Court notes that release is an extraordinary remedy. Petitioner has not offered any

other proposed remedy or relief, such as modifying conditions in the detention facility. Petitioner

has failed to show why another, lesser remedy, such as changing the conditions of confinement is

not available. Codner v. Choate, No. 20-CV-01050-PAB, 2020 WL 2769938, at *6 (D. Colo. May



                                                 6
      Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 7 of 15



27, 2020) (“However, if detention itself is lawful, but the surrounding circumstances are not,

release is not the only possible remedy: conditions can be improved to make them constitutional.”).

As the Government argues, Petitioner has not provided “authority under which such a violation

would justify immediate relief, as opposed to injunctive relief that would leave [him] detained

while ameliorating any alleged violative conditions within the facility.” Dawson v. Asher, 2020

WL 1304557, at *1 (W.D. Wash. Mar. 19, 2020); Toure, 2020 WL 2092639, at *9 (noting that

when conditions of confinement are challenged, “injunctive relief … would require any deficient

conditions of confinement be cured as opposed to release.”)

        Alternatively, the Court notes that after the complaint was filed but before this case was

transferred to the undersigned, Petitioner’s situation materially changed. He tested positive for

COVID-19 but was asymptomatic during his fourteen-day quarantine. To the extent Petitioner

argues he should be released under the Fifth Amendment because of the danger of getting COVID-

19, the Court finds that argument now moot. Petitioner argues that he could contract the virus

again, but that is unclear in the record.

II.     Alleged failure to place Petitioner in the least restrictive setting as required by 8

U.S.C. § 1232(c)(2)(B) and in violation of the Administrative Procedures Act.

        In 2019, Petitioner entered the United States illegally. Because he was an unaccompanied

minor, he was placed in the custody of the Department of Health and Human Services, Office of

Refugee Resettlement. At that time, the Government was required to place him in the “the least

restrictive setting that is in the best interest of the child.” § 1232(c)(2)(A). The Government did

so.




                                                7
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 8 of 15



       When Petitioner turned 18 earlier this year, he “aged out” of ORR custody and he was

transferred to the custody of the Department of Homeland Security. The Secretary of Homeland

Security (the “Secretary”) was then required to:

       consider placement in the least restrictive setting available after taking into
       account the alien's danger to self, danger to the community, and risk of flight.
       Such aliens shall be eligible to participate in alternative to detention programs,
       utilizing a continuum of alternatives based on the alien's need for supervision,
       which may include placement of the alien with an individual or an organizational
       sponsor, or in a supervised group home.

8 U.S.C. § 1232(c)(2)(B) (emphasis added).
       Petitioner asserts that the Secretary failed to act by not considering Petitioner’s placement

in the least restrictive setting and to make alternatives to detention available. Doc. 5 at 34. As a

remedy, he requests that he be released from detention and placed at a group home.

       A.      Court lacks jurisdiction to review discretionary placement decision.

       The Government argues that the Court lacks jurisdiction to review the Secretary’s

discretionary placement decision. The Court agrees.

       The statute at issue confers discretion on the Secretary to decide the placement of an age

out, requiring only that the Secretary “consider placement in the least restrictive setting available

after taking into account the alien’s danger to self, danger to the community, and risk of flight.” 8

U.S.C. § 1232(c)(2)(B); see, e.g., Mendez Ramirez v. Decker, No. 1:19-CV-11012-GHW, 2020

WL 1674011, at *9 (S.D.N.Y. Apr. 3, 2020) (reading section as providing that “DHS can exercise

its discretionary authority to place former UACs subject to Section 1232(c)(2)(B) into the

“alternative to detention programs” referred to in that section.”). Nothing in this language

mandates placement of age-outs in the least restrictive setting. Compare § 1232(c)(2)(B) with §

1232(c)(2)(A) providing that under-aged children “shall be promptly placed in the least restrictive

setting that is in the best interest of the child”). Here, the phrase “shall consider placement in the



                                                   8
        Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 9 of 15



least restrictive setting” clearly imparts discretion on the Secretary in deciding where to place age-

outs.

         “[C]hallenges directed solely at the agency’s discretionary and factual determinations

remain outside the scope of judicial review” under 8 U.S.C. § 1252(a)(2)(B)(ii). Ferry v. Gonzales,

457 F.3d 1117, 11130 (10th Cir. 2006). That statute provides that “no court shall have jurisdiction

to review… (ii) any other decision or action of the … Secretary of Homeland Security the authority

for which is specified under this subchapter to be in the discretion… of the Secretary of Homeland

Security…” § 1252(a)(2)(B)(ii).      The Tenth Circuit does not require the use of the word

“discretion” and will infer discretion when it arises from the statutory text. Van Dinh v. Reno, 197

F.3d 427, 433 (10th Cir. 1999); Green v. Napolitano, 627 F.3d 1341, 1344 (10th Cir. 2010)

(employing conditional terms such as “may” and “at any time,” the statute uses language that is

“indicative of administrative discretion.”). Therefore, the Court concludes that § 1252(a)(2)(B)(ii)

clearly bars this Court’s review of Respondents’ discretionary decision to “consider placement in

the least restrictive setting.”

         To get around this clear jurisdictional bar, Petitioner appears to assert that Respondents

failed whatsoever to consider placing Petitioner in the least restrictive setting. Petitioner does not

point to any evidence specific to his case that Respondents failed to do so. Rather, as explained

below, the evidence clearly shows that Respondents did consider placement in the least restrictive

setting and considered the relevant statutory factors.

         The Court finds that Petitioner is attempting to get around the jurisdictional bar. “[A]n

alien cannot indirectly obtain judicial review of a discretionary ruling that is not directly

reviewable.” Lopez-Gonzales v. Sessions, 736 F App’x 725, 729 (10th Cir. 2018) (quoting

Alzainati v. Holder, 568 F.3d 844, 848 (10th Cir. 2009); Green v. Napolitano, 627 F.3d 1341,



                                                  9
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 10 of 15



1346-47 (10th Cir. 2010) (rejecting petitioner’s “attempt to circumvent the jurisdictional bar of

1252(a)(2)(B)(ii) by repackaging challenge to Secretary of Homeland Security’s discretionary

decision to revoke a visa); Kadim v. Holder, 563 F. App’x 634, 638 (10th Cir. 2014) (rejecting

petitioner’s claim because he “ in essence challenges the [immigration judge’s] weighing of the

evidence, a matter we lack jurisdiction to review.”). Here, although Petitioner states that

Respondents failed whatsoever to consider placement in the least restrictive setting, he is in fact

challenging the Respondents’ discretionary decision made after considering the statutory factors

and the evidence. Therefore, the Court finds that it lacks jurisdiction under § 1252(a)(2)(B)(ii).

       B.        Petitioner otherwise failed to show that DHS failed to act as required under §

1232(c)(2)(B).

       Alternatively, even if the Court had jurisdiction to hear Petitioner’s argument that

Respondents failed to consider his placement in the least restrictive setting, the Court would

decline to grant preliminary injunctive relief. For the reasons stated by Respondents, the Court

concludes that Petitioner has not shown that the Secretary failed to consider placing Petitioner in

the least restrictive setting. Doc. 16 at 22-24.

       The Court notes the limited scope of Petitioner’s argument in his motion. Petitioner argues

that Respondents failed to comply with § 1232(c)(2)(B) by not following their “statutory

obligations and consider Plaintiffs’ placement in the least restrictive setting, including alternatives

to detention.” Doc. 5 at 33. He states that “on information and belief, the ICE El Paso field office

routinely and systematically fails to comply with the requirements of Section 1232(c)(2)(B).

Instead, ICE automatically and summarily places such individuals in adult detention without

affirmatively considering or making available any alternatives.” Doc. 5 at 33.




                                                   10
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 11 of 15



        Petitioner asserts that the Secretary violated the Administrative Procedures Act by “failing

to act” as required under § 1232(c)(2)(B). Doc. 5 at 33. Petitioner argues that the court can

“compel agency action unlawfully withheld or unreasonably delayed…” 5 U.S.C. § 706(1). He

also argues that the Court may “hold unlawful and set aside agency action… excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” 5 USC § 706(2). 1

        Claims regarding an agency's failure to act may proceed under § 706(1) of the APA, which

authorizes courts to “compel agency action unlawfully withheld or unreasonably delayed.” 5

U.S.C. § 706(1). Such challenges are appropriate, however, only when the plaintiff shows “an

agency failed to take a discrete agency action that it is required to take.” Norton v. So. Utah

Wilderness Alliance, 542 U.S. 55, 64, 124 S.Ct. 2373, 159 L.Ed.2d 137 (2004) (emphasis in

original).

        To satisfy his burden on a motion for preliminary injunction, Petitioner “must provide facts

and theories sufficiently detailed to present a prima facie case.” Begay-Platero v. Gallup McKinley

Cty. Sch. Dist., 18-cv-861 PJK, 2019 WL 2008888, at *2 (D.N.M. May 7, 2019).

        The record is clear that Secretary considered placing Petitioner in the least restrictive

setting pursuant to § 1232(c)(2)(B). See Doc. 16 Exs. A, B. Respondents presented an age-out

worksheet that was signed and completed by a Field Office Juvenile Coordinator and also reviewed

and signed by a supervisor. The worksheet was contemporaneously completed when DHS

considered placing Petitioner in the least restrictive setting.




1
  Petitioner’s sole argument in the motion is that DHS failed to consider Petitioner’s placement
in the least restrictive setting, not that their discretionary decision was arbitrary and capricious.
Petitioner’s motion does not use the words “arbitrary and capricious.” The Court will therefore
limit its analysis to the arguments raised in the motion. See Doc. 5 at 33-34.

                                                  11
    Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 12 of 15



       The worksheet provides that it is “one means by which ICE ERO demonstrates its

compliance with the law governing custodial decisions for individuals who were unaccompanied

alien children (UACs) at the time of their initial encounter with the U.S. Government, but who are

now aging out of the custody of the Department of Health and Human Services (HHS) Office of

Refugee Resettlement (ORR). Please complete the worksheet for each former UAC who has aged

out of HHS ORR custody and who is being or has been transferred to ICE ERO.” Doc. 16-2, Ex.

B, at 5. The worksheet then quotes the relevant statute, § 1232(c)(2)(B). Id.

       Finally, it provides: “Federal law requires that ICE consider the least restrictive setting

available after taking into account flight risk, danger to self, and danger to community. 8 U.S.C.

§ 1232(c)(2)(B). The purpose of this worksheet is to document that ICE considered the least

restrictive setting available in making a custody decision. Field Office Juvenile Coordinators

(FOJC) must carefully consider the least restrictive setting available for each age-out and

document the reasons for the custody decision on this form, attaching additional documentation as

necessary.” Id.

       The worksheet reflects the following. The FOJC and supervisor completed the worksheet,

reviewed the statutory factors and evidence relevant to those factors. Id. The FOJC concluded

that Petitioner was not a danger to the community. Doc. 16-2 at 6. However, she concluded that

he was a danger to himself because he has no means or knowledge to care for himself without

adult supervision. She also found that he had a “mental or emotional injury materially impairing

[his] growth, developmental and psychological functioning.” Doc. 16-2 at 6. Notably, he had

been abused, neglected, or abandoned by his parents. Moreover, the FOJC found that he was a

flight risk because he had no one who could sponsor him but also had family in the United States,

including a brother, uncle, and aunt. Doc. 16-2 at 7.



                                               12
       Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 13 of 15



         A supervisor concurred with the recommendation, noting that “family will not sponsor

juvenile and has been in custody for over 269 days. Subject has family ties in the US however

they are unwilling to sponsor him therefor he is considered a flight risk.” Doc 16-2 at 8. The

supervisor noted there was conflicting information provided by ORR case managers and

information provided by Petitioner’s counsel.

         Although Petitioner disagrees with the decision and the Respondents’ interpretation of the

evidence before them, he has not shown that Respondents failed to act by failing to consider

placing Petitioner in the least restrictive setting. Rather, the worksheet shows that Respondents

considered placing Petitioner in the least restrictive setting and considered the statutory factors,

along with relevant evidence.

         Petitioner asserts some inconsistencies in the worksheet regarding whether Petitioners

parents could be found, and whether they abused, neglected, or abandoned him. 2 The record does

not reflect that Respondents materially erred in their characterization of whether Petitioner’s

parents neglected or abused him and whether they were willing or suitable placements for him. To

the extent Respondents did err, it is unclear how the alleged inconsistencies regarding his parents

are relevant, given that Petitioner apparently does not seek placement with them.

III.     Remaining Preliminary Injunction Factors

         Because the Court finds that Petitioner has failed to show a substantial likelihood of success

on the merits, Petitioner’s motion for preliminary injunction necessary fails. Dine Citizens Against


2
  On March 12, 2020, a Texas state court ruled that Petitioner had been abused, abandoned, and
neglected by his father and neglected by his mother, that reunification with them was not viable,
and that it was not in Petitioner’s best interest to return to Guatemala. Doc. 5 at 20. Petitioner
himself alleges that he was twice abandoned by his father. Doc. 5 at 17. He states his father
abused and neglected him. Id. Petitioner also admits that his mother neglected him and did not
adequately support him. Doc. 5 at 17. Petitioner has weekly phone calls with his mother.


                                                  13
     Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 14 of 15



Ruining Our Env't v. Jewell, 839 F.3d 1276, 1282 (10th Cir. 2016). Nevertheless, the Court notes

Petitioner does not succeed on the remaining preliminary injunction factors.

       Petitioner has not shown that he is likely to suffer irreparable injury if the Court denies the

preliminary injunction. Given that he has already tested positive for COVID-19 but went fourteen

days without symptoms, Petitioner has not shown that he would be irreparably harmed. Although

Petitioner argues he could contract it again, he has not carried his burden on that point.

       “Issuing a preliminary injunction based only on a possibility of irreparable harm is

inconsistent with [the Supreme Court's] characterization of injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

Winter v. Natural Resources Defense Council, 555 U.S. 7, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008).

       Moreover, Petitioner appears to assert that his placement in a detention facility necessarily

constitutes irreparable harm. However, as to his APA claim, at most the Court would likely order

Respondents to again consider placement in the least restrictive setting. The APA “empowers a

court only to compel an agency to perform a ministerial or non-discretionary act, or to take action

upon a matter, without directing how it shall act.” Norton v. S. Utah Wilderness All., 542 U.S. 55,

64 (2004). Therefore, it appears that the Court can only order that Respondents consider placement

in the least restrictive setting. Petitioner has not shown that Respondents would be likely to release

him if the Court ordered them to consider again placement in the least restrictive setting.

Accordingly, the Court finds that Petitioner has not shown that he will suffer irreparable harm

unless the injunction is issued.

       Finally, as to the third and fourth factors, Petitioner must “make a strong showing that his

threatened injury outweighs any injury to [Respondents] caused by granting the injunction.” Awad

v. Ziriax, 670 F.3d 1111, 1131 (10th Cir. 2012). Here, Petitioner has not made a strong showing



                                                 14
    Case 2:20-cv-00466-KWR-SMV Document 19 Filed 06/19/20 Page 15 of 15



that the balance of harms tips in his favor. The “Supreme Court has recognized that the public

interest in enforcement of the immigration laws is significant.” Blackie's House of Beef, Inc. v.

Castillo, 659 F.2d 1211, 1221 (D.C. Cir. 1981) (collecting cases). The Court agrees with the

Respondents that the mere possibility of harm faced by Petitioner, as stated above, does not

outweigh the Government’s strong interest in enforcement of immigration laws.

                                         CONCLUSION

       Petitioner failed to show that he is substantially likely to succeed on the merits. A writ of

habeas corpus under § 2241 is not available here because Petitioner merely challenges conditions

of confinement. Moreover, Respondents did not fail to consider placing Petitioner in the least

restrictive setting pursuant to 8 U.S.C. § 1232(c)(2)(B).

       IT IS THEREFORE ORDERED that Petitioner’s Motion for Preliminary Injunction

(Doc. 5) is DENIED.




                                                15
